Citation Nr: 1016191	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA)
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for coronary artery 
disease with a depressed T wave.  

2.  Entitlement to service connection for coronary artery 
disease and depressed T wave.  

3.  Entitlement to a compensable rating for the service-
connected hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1961 to July 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the RO that 
denied the Veteran's petition to reopen his claim of service 
connection for coronary artery disease and continued a 
noncompensable evaluation for the service-connected hearing 
loss.  

In an August 2009 letter, the Veteran cancelled his request 
for a hearing at the Board.  

The Board notes that, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the previously denied 
claim.  That matter goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  

With regard to the claim of service connection for coronary 
artery disease, the Board notes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs recently announced his decision 
to establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease and B cell leukemias.  

As required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  

The regulations will take effect on pursuant to the 
provisions of a final rule published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  

The Board notes that a claim of service connection for heart 
disease is subject to the stay issued by the Board as 
directed by the Secretary of Veterans Affairs on November 20, 
2009.  

As a claim for service connection for heart disease may be 
affected by the new presumptions, the Board must stay any 
action on the matter in accordance with the Secretary's stay.  
Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.  

The now reopened claim of service connection for coronary 
artery disease is addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a decision, dated in December 1988, the RO denied the 
original claim of service connection for coronary artery 
disease; the Veteran did not enter a timely appeal.  

3.  The evidence received since the December 1988 RO 
decision, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact that 
is necessary to substantiate the claim for service connection 
for coronary artery disease, and raises a reasonable 
possibility of substantiating the claim of service 
connection.  

4.  The competent evidence of record shows that the Veteran's 
service-connected bilateral hearing loss is productive of no 
worse than level III hearing acuity in the right ear and 
level III hearing acuity in the left ear.

5.  The service-connected hearing loss disability is not 
shown to be so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The evidence received since the final December 1988 
decision that denied service connection for coronary artery 
disease, is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1100, 20.1103 (2009).  

2.  The criteria for the assignment of a higher (compensable) 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) it was 
held that that in an increased rating claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that a rating is determined by Diagnostic Codes based on the 
nature, severity, and duration of symptoms; and that to 
substantiate the claim the claimant must provide, or ask VA 
to obtain, medical or lay evidence a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria; rather 
only generic notice is required).  See also Schultz v. 
Shinseki, No. 03-1235, slip op. at (U.S. Vet. App. Jan. 28, 
2010) (2010 WL 318498 (Vet.App.)) (nonprecedential Memorandum 
decision).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  

The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were not found 
in the previous denial.  

In January 2005, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, what information 
and evidence is needed to establish entitlement to an 
increased evaluation for his service connected disability, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  

In a March 2005 letter, the RO informed the Veteran that his 
previous claim of entitlement to service connection for 
coronary artery disease was denied and that this decision was 
final.  He was informed that in order for VA to reconsider 
this issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that "has not previously been 
considered."  

Material evidence was explained as evidence that is relevant 
to the issue of service connection.  The letter further 
informed the Veteran that his claim was previously denied 
because "HR-388 and extensive tests found minimal coronary 
plaques, no ischemia, chest pain diagnosed as non-cardiac; 
veteran returned to flight duty."  This language complies 
with the holding of the Court in Kent.  See also 38 C.F.R. 
§ 3.156 (2009).  

In a May 2008 letter, the RO advised the Veteran that to 
substantiate his claim the Veteran should submit evidence as 
to the nature and symptoms of the condition; severity and 
duration of the symptoms; impact of the condition and 
symptoms on employment and daily life.  

In the August 2008 letter, the RO also advised the Veteran of 
how disability ratings and effective dates were assigned.  

The case was thereafter readjudicated in a March 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service private treatment records, QTC examinations, 
statements from the Veteran's representative, and the 
Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a QTC examination in August 2008.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

New and Material Evidence for Coronary Artery Disease

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  A decision issued by the Board is final 
unless appealed to the Court.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1100, 20.1104(a)(1).  

If a claim has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (2009).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

In this case, the evidence submitted after the December 1988 
rating decision denying the Veteran's claim for service 
connection for coronary artery disease consists of copies of 
private treatment records.

In October 2004, the Veteran submitted private treatment 
records noting coronary artery disease after service.  Thus, 
this evidence is found to raise a reasonable possibility of 
substantiating the claim as so is new and material.  

Accordingly, new and material evidence having been submitted, 
the claim of service connection for coronary artery disease 
is reopened.  


Pertinent Law and Regulations for an Increased (Compensable) 
Rating 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  

These provisions apply when either the puretone threshold at 
each of the four specified frequencies is 55 decibels or 
more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these 
provisions applies, each ear is evaluated separately.  See 38 
C.F.R. § 4.86.  

Accordingly, the Roman numeral designation for the ear with 
an exceptional pattern of hearing impairment is derived from 
Table VI or VIa, whichever results in the higher numeral; 
moreover, when 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next  higher Roman 
numeral.  See id.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c).  


Schedular Rating for Hearing Loss

At the Veteran's audiometric examination in July 2005, the 
audiometric studies revealed puretone thresholds of 15, 40, 
65, and 70 decibels for the right ear and 20, 50, 50, and 55 
decibels for the left ear at 1000, 2000, 3000 and 4000 hertz, 
respectively.  

The average pure tone threshold in the right ear was 47.5 and 
in the left ear was 43.75.  Speech discrimination ability was 
96 percent in the right ear and 92 percent in the left ear.  

At a VA examination in August 2008, the audiometric studies 
revealed puretone thresholds of 10, 35, 60, and 80 decibels 
for the right ear and 10, 40, 50, and 65 decibels for the 
left ear at 1000, 2000, 3000, and 4000 hertz, respectively.  
The average pure tone threshold in the right ear was 46.25 
and in the left ear was 41.25.  Speech discrimination ability 
was 80 percent in the right ear and 80 percent on the left.  

The examiner diagnosed that the Veteran had a moderate to 
severe sensorineural hearing loss for the right ear and mild 
to moderately-severe sensorineural hearing loss for the left 
ear.  

The findings on the Veteran's audiometric examination 
correlate to a designation of level III hearing in the right 
ear and level III hearing in the left ear using either 
Table VIa or Table VI.  Table VII of § 4.85 provides for a no 
percent evaluation under Diagnostic Code 6100 when those 
levels of hearing are demonstrated.  The audiometric findings 
do not meet the criteria for 38 C.F.R. § 4.86(a) or (b) 
hence, they are not for application in this case.  

A June 2008 statement from the Veteran's employer was 
submitted in support of the Veteran's claim.  Regarding these 
assertions, the Veteran's employer is a layperson, and his 
statements alone cannot constitute medical evidence, as 
opinions regarding diagnosis or nexus require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board finds that the Veteran does not meet 
the criteria for a compensable rating for his bilateral 
hearing loss at any time during the appeal period.  

The Board has considered the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  


Extraschedular rating consideration for hearing loss 

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  

The Court noted that, unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted.  Id.  

The evidence, specifically the August 2008 QTC examination, a 
June 2008 statement from the Veteran's employer, and the 
Veteran's June 2008 statement provide insight into the daily 
effects of the service-connected hearing loss.  

The August 2008 QTC examiner noted that the Veteran worked as 
a researcher and that his current symptoms were difficulty 
hearing in meetings and with background noise present.  The 
employer exclaimed that he had had trouble relaying 
information to the Veteran due to his inability to 
distinguish speech.  Furthermore, the Veteran reported having 
ongoing difficulty in meeting the requirements of his 
employer to fully hear conversations at important meetings.  

In considering the provisions of 38 C.F.R. § 3.321(b)(1) in 
this case, the Veteran's hearing disability picture is not 
shown to be so exceptional or unusual as to render 
impractical the application of the established schedular 
standards and warrant referral for an extraschedular 
discussion.  

Hearing difficulty of the type described in this case is 
comtemplated by regular rating criteria in that both the 
average loss in the conversational voice range and the 
discrimination ability are addressed in arriving at the 
assigned rating.  

Moreover, the Veteran has presented no competent evidence of 
an average earning capacity impairment to support the 
assignment of an extraschedular rating.  There also is no 
showing of factors, such as frequent hospitalization or 
marked interference with employment due to the hearing.  

Hence, the Board finds that consideration of an 
extraschedular rating is not indicated in this case.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for coronary artery disease, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

A compensable rating for the service-connected bilateral 
hearing loss is denied.  




REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's reopened claim of service connection for 
heart disease must be remanded for further action.  

A June 1971service treatment record (STR), indicated that the 
Veteran suffered dizziness for two days, was lightheaded and 
was prescribed Dramamine.  A November 1976 STR indicated a 
low amplitude T wave.  

An October 1987 STR indicated a diagnosis of mild coronary 
artery disease.  A December 1987 STR noted fatigue, malaise, 
and nausea.  In a March 1988 STR, the Veteran was diagnosed 
with coronary artery disease.  

A November 1990 private treatment note indicated a diagnosis 
of mild coronary artery disease.  A May 1995 private 
treatment note indicated a diagnosis of coronary artery 
disease, flipped T waves and hypertension as a response to 
exercise.  

A June 1998 Heart-View result from Walter Reed hospital noted 
moderate coronary artery disease.  An August 2003 private 
treatment note indicated T wave abnormality, hypertension, 
and a prescription for Nitro pills.  

As there is evidence of in-service coronary artery disease as 
well as a post-service diagnosis, RO should arrange for the 
Veteran to undergo a VA examination to determine the nature 
and likely etiology of his claimed coronary artery disease.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

Prior to affording a VA examination, the Veteran should be 
afforded an opportunity to submit any recent medical records 
or opinions pertinent to the claim that have not already been 
associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO also should schedule the 
Veteran for an examination in order to 
determine the nature and likely etiology 
of the claimed coronary artery disease.  
The claims folder should be made 
available to the examiner for review.  
Any indicated testing should be 
performed.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
any current disability is due to coronary 
artery disease that as likely as not had 
its clinical onset during the Veteran's 
active service or due to any event or 
incident of the his extensive period of 
active service, including any actual 
service in the Republic of Vietnam.  

4.  The RO should notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Following completion of indication 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish a fully responsive 
Supplemental Statement of the Case to the 
Veteran and his accredited representative 
and afford them a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


